with whom BRORBY, Circuit Judge, joins, concurring in part and dissenting in part.
I agree with the majority that generally there must be an express dismissal of not only the complaint or action, but also of any cross-claims and counterclaims, for an appealable final order to result. Fed.R. Civ.P. 54(b). For the reasons expressed in the dissent in Lewis v. B.F. Goodrich Co., 850 F.2d 641, 646-648 (10th Cir.l988)(Bal-dock, J., dissenting), I respectfully dissent from the holding that the court has jurisdiction over this appeal. I cannot agree that the notice of appeal, which was filed before dismissal of the counterclaims and crossclaims, was effective. While the procedures adopted in Lewis insure that more appeals will be resolved on the merits, these procedures are not in keeping with a strict interpretation of this court’s limited jurisdiction and the notion that a party is responsible for filing a timely notice of appeal.
I would dismiss the appeal for lack of jurisdiction.